Per Curiam.

We do not reach the merits of these canses because we find that the Court of Appeals had no jurisdiction to review the order of the trial court. An order overruling a motion to quash is not a final appeal-able order. State, ex rel. Gregory, v. Masheter, 3 Ohio St. 2d 43, Tonio v. Lett & Co. of Indiana, Inc., 65 Ohio App. 304; Section 6, Article IV, Ohio Constitution.
The defendants argue that the order of the trial court is appealable, even if it is interlocutory, because it is the result of an abuse of discretion, but the legal basis of this argument was found to be unsound in Klein v. Bendix-Westinghouse Co., 13 Ohio St. 2d 85. An abuse of discretion does not, of itself, render final and appealable an otherwise interlocutory order.

Judgments reversed.

Taft, C. J., ZimmermaN, Matthias, O’Neill, Herbert, SohNEider and BrowN, JJ., concur.